Citation Nr: 9907433	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to November 21, 1991 
for the award of service connection for bilateral pes planus 
(flat feet).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from September 1977 to June 
1978.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's bilateral pes planus was manifested and 
treated during active service.  

3. The veteran's original claim for service connection for 
bilateral pes planus was received by the RO on November 21, 
1991.  


CONCLUSION OF LAW

An effective date prior to November 21, 1991 for the award of 
service connection for bilateral pes planus (flat feet) is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Historical Review

The veteran's service medical records indicate that he was 
diagnosed with bilateral pes planus.  In November 1991, the 
veteran submitted a completed Veteran's Application for 
Compensation or Pension (VA Form 21-526) in which he sought 
service connection for bilateral pes planus.  The claim was 
received by the RO on November 21, 1991.  In May 1996, the 
Board granted service connection for bilateral pes planus 
(flat feet).  In June 1996, the RO, in pertinent part, 
effectuated the Board's award as of November 21, 1991.  


II.  Legal Analysis

The veteran asserts on appeal that the award of service 
connection for bilateral pes planus should be effectuated as 
of the date of his discharge from active service.  Unless 
otherwise specifically provided in Chapter 51 of Title 38 of 
the United States Code, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1998).  Title 38 of the Code of Federal 
Regulations (1998) clarifies that an award of direct service 
connection will be effective on the day following separation 
from active military service or the date on which entitlement 
arose if the claim is received within one year of separation 
from service.  Otherwise, the effective date shall be the 
date of receipt of the veteran's claim or the date on which 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  

In his November 1996 notice of disagreement for an earlier 
effective date, the veteran advances that:

You have based this award [of service 
connection for bilateral pes planus] on a 
disability effective date of 1991.  
However, I assert my disability effective 
date should be and is 1978.  Therefore, I 
am requesting [that] my effective date 
should be changed and benefits paid 
retroactively from 1978.  

In his May 1997 substantive appeal, the veteran advanced that 
"the Department of the Navy and the Marine Corps knew I had 
a permanent disability and did not inform me that I had a 
disability case to file."  At the May 1997 hearing before a 
VA hearing officer, the veteran testified that he had been 
told by military authorities that he was unfit for continued 
active service and subsequently discharged from the United 
States Marine Corps.  He was not informed by the military 
authorities of his potential eligibility for VA disability 
compensation benefits prior to or upon his discharge from 
active service.  The veteran was initially informed of his 
eligibility by a service representative when he visited the 
RO in 1991 to obtain information about a VA loan program.  He 
subsequently filed his original claim for service connection.  
He denied receiving any VA medical treatment for his 
bilateral pes planus prior to 1991.  

At the December 1998 hearing before the undersigned Member of 
the Board, the veteran reiterated that: he was not informed 
of his eligibility for VA disability compensation benefits 
prior to or at service separation; he initially became aware 
of his VA eligibility in 1991; he filed his original claim 
for service connection in November 1991; and he did not seek 
VA medical treatment prior to 1991.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records reflect that he was 
diagnosed with bilateral pes planus.  In November 1991, the 
veteran submitted a claim for service connection for 
bilateral pes planus.  The claim was received by the RO on 
November 21, 1991.  The veteran acknowledged at the hearings 
on appeal that this document was his initial claim for 
service connection.  Given that the veteran's original claim 
for service connection was received over a year following 
service separation, the Board finds that the appropriate 
effective date for the award of service connection for 
bilateral pes planus is November 21, 1991, the date of 
receipt of the veteran's original claim.  

The veteran contends that he was not informed by military 
authorities of his eligibility for VA disability compensation 
benefits prior to or upon his discharge from active service.  
Even if accepted as true, the veteran's testimony and 
statements on appeal do not provide a legal basis for the 
establishment of an effective date prior to November 21, 1991 
for the award of service connection.  The Board observes that 
the alleged negligence or nonfeasance was conducted by 
military rather than VA personnel.  The VA has no control 
over such personnel.  Indeed, the duty to file an original 
claim rests upon the veteran.  

In Harvey v. Brown, 6 Vet. App. 416, 422-423 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a factual scenario similar to the instant appeal.  
The Court interpreted the veteran's "contentions as to lack 
of advice prior to discharge and misinformation regarding 
eligibility as an equitable estoppel claim -- that is, that 
the alleged misinformation and lack of advice on the part of 
the U.S. Government estops it from denying him entitlement to 
benefits."  The Court found that the VA had no obligation to 
assist the veteran in the preparation of a claim for 
educational assistance benefits prior to his discharge from 
active service when he had not informed the VA that he sought 
to make such a claim.  In addressing a factual scenario 
wherein VA rather than military personnel allegedly failed to 
properly inform a veteran of his eligibility for VA 
disability compensation benefits, the Court directed that:  

The appellant bases her contention that 
she is entitled to an earlier effective 
date on the fact that she received 
erroneous information from a VA employee 
regarding her eligibility for DIC 
benefits.  Although not articulated in 
terms of "estoppel," the argument now 
advanced by the appellant seems to be, in 
part, based by implication on an estoppel 
theory.  "Where this Court has previously 
considered estoppel claims, it has either 
decided the case on other grounds or 
rejected estoppel outright."  Harvey v. 
Brown, 6 Vet. App. 417, 423 (1994).  In 
Lozano v. Derwinski, 1 Vet. App. 184, 
185-86 (1991), relying upon OPM v. 
Richmond, 496 U.S. 414 (1990), the Court 
held that a clerical error could not be 
relied on to estop the VA from denying 
monetary benefits.  Richmond held that 
the payment of government benefits must 
be authorized by statute; therefore, 
erroneous advice given by a government 
employee cannot be used to estop the 
government from denying benefits.  
Richmond, 496 U.S. at 424; see Schweiker 
v. Hansen, 450 U.S. 785, 788-90 (1981).  
Richmond is dispositive of this case.  
The statute in this case specifically 
provides that the effective date is the 
date of application.  Although the 
appellant may have received erroneous 
advice from the veterans benefits 
counselor at the RO, she is not entitled 
to an earlier effective date based on 
estoppel.  McTighe v. Brown, 7 Vet. App. 
29, 30 (1994).  


Generally, benefits are based on claims.  The veteran is the 
person who is under an obligation to file a claim.  The 
veteran did not file a claim prior to November 1991.  
Therefore, the Board finds that November 21, 1991, the date 
of receipt of the veteran's original claim, is the 
appropriate effective date for the award of service 
connection for bilateral pes planus.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400(b)(2)(i) (1998).  Accordingly, the benefit sought on 
appeal is denied.  

In regard to any implied assertion that the 30 percent 
evaluation should predate the grant of service connection, 
there is no merit.  Compensation may not be paid prior to the 
date of service connection.  The statute also employs the 
term compensation shall not be earlier that the date of 
receipt of application therefore.  38 U.S.C.A. § 51110(a).  
The term compensation means a monthly payment.  38 U.S.C.A. 
§ 101 (West 1991).  Therefore, the statutes provide that 
there shall be no monthly payment prior to the application.



ORDER

An effective date prior to November 21, 1991 for the award of 
service connection 
for bilateral pes planus is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


